Citation Nr: 9929918	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  94-23 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for a left shoulder 
condition.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for a right hip 
condition.

5.  Entitlement to service connection for a left hip 
condition.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Whether the initial 10 percent rating for degenerative 
arthritis of each foot, due to cold weather exposure, was 
proper. 



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and from September 1950 to October 1953 and was 
a prisoner of war of the North Korean Government from May 
1951 to August 1953. 

This appeal arises from a decision by the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for shoulder, back, hip and foot 
disabilities, hearing loss and residuals of frostbite.  The 
decision established service connection for a duodenal ulcer, 
and established a 10 percent rating.  An increased 
(compensable) rating was denied for a scar of the right 
cornea.  Service connection for diarrhea claimed as irritable 
bowel syndrome was denied by rating decision dated in March 
1998.  In May 1998 the Board remanded the issues of service 
connection for hearing loss, arthritis of the shoulders, a 
bilateral hip disorder to include arthritis, and arthritis of 
the lumbar spine.  

The veteran has raised the issue of service connection for 
tinnitus.  It appears that this issue has not been 
adjudicated by the RO.  The issue is therefore referred to 
the RO for appropriate action.  The veteran has raised the 
issues of increased ratings for his knees, lower extremities 
and a panic disorder.  These issues are not in appellate 
status and are also referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran incurred disabilities of the left and right 
shoulder, left and right hip and degenerative disc disease of 
the lumbar spine as a result of his active service.  

3.  The veteran incurred bilateral sensorineural hearing loss 
as a result of his active service.

4.  Degenerative arthritis of the right foot, residual of 
cold injury, is manifested by X-ray evidence of degeneration. 

5.  Degenerative arthritis of the left foot, residual of cold 
injury, is manifested by X-ray evidence of degeneration. 


CONCLUSIONS OF LAW

1.  The veteran's left and right shoulder, left and right hip 
and lumbar spine disabilities were incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 1991 
&Supp. 1998); 38 C.F.R. § 3.304, 3.309 (1999).

2.  The veteran's bilateral hearing loss was incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 
(West 1991 &Supp. 1998); 38 C.F.R. § 3.304, 3.309 (1999).

3.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis the right foot, residuals 
of cold injury, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a)(West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.21, 4.40, 4.45, 4.59, 4.104, Diagnostic Codes 5284, 7122 
(1997, 1999).

4.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the left foot, 
residuals of cold injury, have not been met.  38 U.S.C.A. §§ 
1155, 5107(a)(West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.21, 4.40, 4.45, 4.59, 4.104, Diagnostic Codes 5284, 
7122 (1997, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded, that is, not 
inherently implausible.  The facts relevant to the issues on 
appeal have been properly developed and the statutory duty of 
the VA to assist the appellant in the development of his claim 
has been satisfied.  38 U.S.C.A. § 5107(a) (West 1991).

Regarding the increased rating claim specifically, when a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well-grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet.App. 
218, 224 (1995).

Factual Background

The veteran was a prisoner of war of the North Korean 
government from May 1951 to August 1953.  His service 
administrative records include the award of the Combat 
Infantryman Badge, the Prisoner of War Medal and two awards 
of the Purple Heart.  His service medical records include the 
Report of Medical History in Captivity that states that the 
veteran was a prisoner of war for 27 months and that he was 
examined six days after his release.  The report indicates 
that the veteran had no cold weather injuries.  The clinical 
evaluation of a Medical Survey Master Form for Repatriated 
American Prisoners of War (POWs) states that the veteran had 
no results or residuals of exposure.  The October 1953 
discharge physical examination included whispered voice 
hearing test results of 15/15 in each ear.  Except for left 
thumb disability, no orthopedic pathology was reported. 

A December 1953 VA examination noted that the veteran's ears 
were normal.  The orthopedic evaluation concerned only the 
veteran's service-connected left thumb and was negative for 
mention of the conditions on appeal.  

In a Former Prisoner of War Medical History, the veteran 
indicated that he was never physically tortured or beaten, 
but went on forced marches lasting 10 to 20 days each.  While 
a prisoner, he did experience numbness or weakness in the 
arms and legs, aches or pains in the muscles and/or joints, 
and unsteady gait, and swelling in the legs and/or feet.  

An October 1993 VA POW examination the veteran reported a 
history of losing 40 pounds during captivity and of having to 
sit outside for 41/2  hours watching a movie during the winter 
of 1951.  He had frostbite of all 10 toes.  His metacarpal 
phalangeal joints ached and he was told that this was 
arthritis.  He complained of decreased hearing in his right 
ear and of tinnitus, right greater than left.  

The veteran reported that while a prisoner, he carried wood 
and cut lumbar.  Regarding his feet, they were painful with 
activity, and worse in the morning.  Concerning his 
shoulders, he had trouble with overhead activity; both 
shoulders hurt.  He occasionally awoke with pain in the 
shoulders.  He also complained of low back pain, unrelated to 
activity.

November 1993 right shoulder X-rays revealed moderate 
degenerative changes of the right shoulder and the 
acromioclavicular joint.  Hip X-rays showed degenerative 
osteoarthritic changes.  The lumbar spine X-rays showed 
chronic disc disease at L3-L4, L4-L5 and L5-S1 as well as 
first degree spondylolisthesis of L5-S1.  March degenerative 
osteoarthritic changes of the lower spine were also observed.  
The left foot X-rays showed hallux valgus and degenerative 
osteoarthritic changes of the first metacarpal phalangeal 
joint of the left big toe.  The diagnoses included decreased 
auditory acuity.

During the veteran's personal hearing in July 1994 he 
testified that he was a POW for 27 months.  He had no trauma 
as a POW other than falling on his knee once.  He had to 
carry 100 to 150 pound logs every day while he was a 
prisoner.  He had to sit outside for three hours one night 
watching a movie.  He lost the feeling in his feet for quite 
some time.  There was no medical help or medications in the 
POW camp.  He had been found to have arthritis in the joints 
behind his big toes, and his feet tingled about once a week.  
He took aspirin or Tylenol.  He had pains in his wrists, 
knees, shoulders, back and hip.  About once a month he had a 
problem with his hips.  The veteran testified that his right 
shoulder became stiff and hurt once in a while.  It started 
to bother him within five or ten years of his separation.  He 
stated that he might have hurt it slipping on a ladder at 
work after service.  The VA examiner performed range of 
motion tests of the shoulder and told him that he could have 
a little arthritis in his shoulder.  He saw a chiropractor 
every three months for his back.  He had been going to a 
chiropractor for his back for 30 years.  The veteran 
testified that he had experienced a right hearing loss for 25 
or 30 years.  He was exposed to gunfire, artillery fire and 
bombings during his active service.  He would lose his 
hearing and then it would come back within a few days.  He 
has a high pitched buzz in his right ear.  He did not know 
why the hearing loss would be greater in his right ear than 
his left.  

A VA orthopedic examination was performed in August 1994.  
The veteran complained of low back pain of 15 to 20 years' 
duration, causing mild to moderate discomfort.  He also had 
right hip pain.  The pain was nonradiating.  Regarding the 
feet, he had pain in both great toes, especially on activity.  
Likewise, he had pain in the right shoulder on an 
intermittent basis.  Following examination, the diagnoses 
were:  degenerative disc disease of the lumbosacral spine 
with degenerative scoliosis; degenerative joint disease of 
the right acromioclavicular joint; and degenerative joint 
disease of the metatarsophalangeal joints of both great toes.

An August 1995 VA podiatry examination includes an assessment 
of bilateral paresthesia of the toes and pain in the toes 
bilaterally.  The etiology of the disability was not 
indicated..  

An October 1996 VA orthopedic examination report and a 
September 1997 VA medical examination were negative for an 
opinion linking the veteran's multiple conditions to his 
active service.  

During a February 1998 VA peripheral nerves examination, the 
veteran complained was of a burning, stinging pain in both 
feet, particularly at night.  He also complained that his 
toes would swell periodically.  He had intermittent 
sensitivity of the skin on his feet.  Sometimes the pain 
becomes so bad that he has to stay off his feet.  He 
complained of constant scaling of the skin of his feet since 
Korea.  Examination revealed marked scaling with thickening 
and lichenification of the skin on the bottoms of both feet.  
Mild onychomycosis of the toenails was noted.  Range of 
motion of the right ankle revealed dorsiflexion to 0º and 
plantar flexion to 35º.  In the left ankle, dorsiflexion was 
to 5º and plantar flexion was to 35º.  There was some loss of 
sensation and marked diminished vibratory senses.  Deep 
tendon reflexes were 1+ and equal in the ankles.  The 
diagnosis segment states that it was more likely than not 
that the veteran's peripheral neuropathy was a late residual 
of his POW experience due to malnutrition.  It was also more 
likely than not that his exposure to severe cold caused 
degenerative arthritis of the lower extremities and chronic 
tinea pedis.

By rating decision dated in March 1998 the RO granted service 
connection for peripheral neuropathy of the lower extremities 
and arthritis of the feet and knees.  In May 1998 the case 
was remanded for further evidentiary development of the 
issues on appeal.  

During an October 1998 VA orthopedic examination, the veteran 
reported that he was subjected to severe cold weather and 
severely harsh labor during his time as a prisoner of war.  
Since then he had had significant pain and "achiness" in his 
shoulders, lumbar spine, hips and feet.  Following physical 
examination and X-ray studies, the examiner's assessments 
were severe bilateral acromioclavicular joint arthritis, mild 
to moderate glenohumeral joint arthritis, bilateral mild to 
moderate degenerative joint disease of the hip, moderate and 
severe degenerative disc disease primarily at L3-L4, L4-L5 
and L5-S1 with mild changes throughout the remainder of the 
lumbar spine; and bilateral great toe metacarpal phalangeal 
joint bunion deformities and severe great toe metacarpal 
phalangeal joint arthritis.  

The examiner stated that he was not aware of any studies that 
showed extreme cold weather exposure caused multifocal 
degenerative joint disease.  However, the examiner noted that 
the claims file had been reviewed and that it was more likely 
than not that the combination of severe cold weather and 
severe physical demands placed on the veteran as a prisoner 
of war could contribute to his multiple joint degenerative 
changes.  

An August 1998 VA audiology examination report states that 
the veteran complained of a constant high-pitched whistle-
like tinnitus in his right ear.  He denied any history of ear 
pathology or related illnesses.  The veteran's puretone 
thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
45
55
50
65
80
62
LEFT
15
30
40
55
55
45

Speech audiometry revealed speech recognition ability of 90 
percent , bilaterally.  The examiner stated that the results 
of the testing were consistent with the veteran's history of 
noise exposure and his report of tinnitus.  

In a January 1999 decision the RO considered the current 
provisions regarding cold weather injury residuals and 
continued the current 10 percent evaluation.  In doing so, 
the RO merged the cold weather diagnostic code with the 
service-connected arthritis code and denominated the 
disability degenerative changes of the feet due to cold 
weather injury.  

An April 1999 VA orthopedic examination report states that 
the veteran complained of a periodic burning sensation that 
would extend from his mid-foot region to his toes.  He also 
complained of pain in both great toes.  On examination his 
dorsiflexion was to 40 degrees bilaterally and he had 45 
degrees plantar flexion bilaterally.  Large dorsal 
osteophytes were palpable at the great toe metacarpal 
phalangeal joints bilaterally.  He had 2+ dorsalis pedis 
pulses with brisk capillary refill to his toes.  Sensation to 
light touch and pinprick was intact.  Strength of his 
dorsiflexion and plantar flexion, inversion, eversion 
extensor hallucis longus and flexor hallucis longus were 5/5.  
No hammertoe or other toe deformities were noted.  The 
diagnosis was bilateral great toe severe metacarpal 
phalangeal joint arthritis with significant dorsal bossing 
and limited range of motion.

Analysis

Service Connection Multiple Joint Arthritis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392; see 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995) (holding that § 
1154(b) relaxes the evidentiary standards as to the service 
incurrence requirement to ground a claim); accord Russo v. 
Brown, 9 Vet. App. 46, 50 (1996).  Therefore, "[s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra).

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available. Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin. The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience.  38 C.F.R. § 3.304(e) (1999).

In the instant case the veteran has been examined thoroughly 
regarding the conditions on appeal.  In February 1998, 
following the neurological examination, the examiner 
attributed arthritis of the veteran's lower extremities to 
his POW experience.  In October 1998 the orthopedic examiner 
considered the claims file and afforded the veteran a 
thorough examination.  The examiner stated that it was more 
likely than not that the veteran's cold weather exposure and 
severe physical demands during his captivity could contribute 
to his multiple joint degenerative changes.  Significantly, 
the examiner offered this opinion even after noting that the 
medical literature was negative for studies linking cold 
weather exposure to multifocal degenerative joint disease.  
The Board notes that different physicians performed the 
peripheral nerve and orthopedic examinations and both 
attributed arthritis in the lower extremities to the 
veteran's POW experience.  This case therefore has two 
instances in which physicians have attributed arthritis to 
the veteran's exposure to cold and other deprivations as a 
POW.

The record is negative for medical evidence or medical 
opinions contrary to that of the October 1998 examiner.  
Neither the Board nor the RO can refute the expert medical 
conclusions in the record with its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The record demonstrates that at least as of October 
1998 there is medical evidence of a link between the 
veteran's multiple joint arthritis and his active service.  
Therefore, resolving all doubt in favor of the appellant, the 
evidence supports a grant of service connection for right and 
left shoulder and hip conditions, arthritis of the lumbar 
spine and residuals of frostbite.  38 U.S.C.A. § 5107. 

Bilateral Sensorineural Hearing Loss

Initially, the Board notes that there is no evidence of 
hearing loss from the veteran's period of service from 1953 
to 1993.  In addition, the veteran has not suggested that he 
suffered noise exposure during a period other than his Korean 
War service.

A review of the claims folder reveals that combat exposure 
has been established by the awards of the Purple Heart and 
the Combat Infantryman Badge.  The Board also notes that 
noise exposure is consistent with the veteran's military 
occupational specialty (MOS) as an infantryman and with 
service in combat.  Thus, the provisions of 38 U.S.C.A. § 
1154(b) are applicable here.  Because the veteran has 
presented credible evidence of suffering noise exposure 
during service in Korea, such exposure is presumed.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).
Although there is no direct evidence of worsened hearing loss 
in service, it is plausible that the current hearing loss 
resulted from noise exposure.  The August 1998 audiology 
examiner specifically stated that the bilateral hearing loss 
revealed by the examination was consistent with the veteran's 
history of noise exposure in service.  There is no medical 
evidence and there are no medical opinions that refute the 
examiner's opinion that links the veteran's hearing loss to 
his active service.  The RO and the Board are not free to 
substitute unfounded opinions for a physician's opinion.  
Colvin.  Resolving doubt in the veteran's favor, the Board 
finds that the evidence supports entitlement to service 
connection for bilateral hearing loss.  All doubt regarding 
this issue has been resolved in favor of the appellant.  38 
U.S.C.A. § 5107. 

Increased Rating

Service connection for degenerative arthritis, of both feet, 
due to cold weather injury, was established by rating 
decision dated in March 1998.  At that time a 10 percent 
rating was awarded for arthritis of each foot.  Pursuant to 
the Board's remand of May 1998, the RO was advised to 
consider the disability under Diagnostic Code 7122, residuals 
of cold weather injuries.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings. Id. 
at 126.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
cold weather injuries, effective July 14, 1998.  See 63 Fed. 
Reg. 37778) (codified at 38 C.F.R. pt. 4). 

In Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
where compensation is awarded or increased "pursuant to any 
Act or administrative issue, the effective date of such an 
award or increase...shall not be earlier than the effective 
date of the Act or administrative issue."  See 38 U.S.C.A. 
§ 5110(g)(West 1991).  As such, the Court found that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law.  
Therefore, the Board can not apply the revised provisions 
prior to July 14, 1998.

At the time of the March 1998 decision, 38 C.F.R. § 4.104, 
Diagnostic Code 7122 provided that a 50 percent evaluation 
was for assignment for severe residuals of frozen feet 
(immersion foot) with loss of toes, or parts and persistent 
severe symptoms bilaterally, and a 30 percent evaluation was 
for assignment if the condition was present unilaterally.  
Frozen feet with persistent moderate swelling, tenderness, 
redness, etc. warranted a 30 percent evaluation bilaterally 
and 20 percent unilaterally.  Mild symptoms, chilblains 
warranted a 10 percent evaluation whether bilateral or 
unilateral.  

Severe foot injuries merit a 30 percent rating.  Moderately 
severe foot injuries merit a 20 percent rating.  Moderate 
foot injuries merit a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

Effective July 14, 1998, the criteria for rating residuals of 
cold weather injuries were amended.  The current provisions 
state that residuals of cold weather injuries are rated as 
follows: with pain, numbness, cold sensitivity, or arthralgia 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts 30 percent.  With pain, numbness, cold 
sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts 20 percent.  With pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent rating is assigned.  
(Note:) Amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy should be separately evaluated 
under other diagnostic codes.  Other disabilities that have 
been diagnosed as residual effects of cold weather injuries 
should be rated under separate diagnostic codes unless they 
were used to support an evaluation under Diagnostic Code 7122 
(1999).

The Board finds that the initial evaluation was proper under 
Diagnostic Code 5284.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  The examination reports were 
negative for evidence of frozen feet with moderate bilateral 
swelling, tenderness or redness necessary to warrant a 20 
percent evaluation or severe bilateral residuals with loss of 
toes or parts necessary for a 50 percent evaluation.  
However, moderate foot disability, in the form of arthritis 
was demonstrated, and the RO properly assigned a 10 percent 
rating for each foot.  Moderately severe disability so as to 
warrant a higher rating was not demonstrated.  Therefore the 
Board finds that the veteran's disability picture does not 
approximate the criteria necessary for a higher disability 
evaluation for his degenerative changes of the feet prior to 
July 14, 1998.  38 C.F.R. § 4.7.  

On remand, the RO continued the 10 percent evaluation for 
degenerative changes of the feet due to cold weather injury, 
but increased to 20 percent the rating for each foot for 
peripheral neuropathy.  However, this issue is not before the 
Board.

The most recent VA examination revealed complaints of pain in 
the great toes and of a periodic burning sensation from the 
mid-foot to the toes.  Large dorsal osteophytes were palpable 
and severe metacarpal phalangeal joint arthritis was present.  
The burning sensation was attributed to the peripheral 
neuropathy, for which the veteran is service-connected.  As 
the sensory impairment and the degenerative arthritis of the 
feet are rated under other Diagnostic Codes, the criteria 
under Diagnostic Code 7122 for cold injuries is not for 
application (see Note after Diagnostic Code 7122).

Having arrived at this conclusion, the Board must again 
review the criteria for foot injuries (Diagnostic Code 5284).  
Once again, there does not appear to be more than moderate 
impairment resulting from the degenerative arthritis of the 
feet.  The increased disability noted in the feet is due to 
the peripheral neuropathy, and, as stated above, the RO did 
increase the veteran's rating for peripheral neuropathy of 
both feet.  

To conclude, a higher rating for degenerative arthritis of 
the right and left foot is not merited.

ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for right and left 
shoulder conditions is granted.  

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for degenerative disc 
disease of the lumbar spine is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for right and left hip 
conditions is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for bilateral hearing 
loss is granted.

An initial rating greater than 10 percent for degenerative 
arthritis of the right foot due to cold weather exposure is 
denied.

An initial rating greater than 10 percent for degenerative 
arthritis of the left foot due to cold weather exposure is 
denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

